Citation Nr: 0740642	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-37 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from August 1963 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 determination of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claim for an annual clothing 
allowance.  

On his October 2004 substantive appeal (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge via 
videoconference.  The veteran was scheduled for a hearing in 
November 2005, and the notice for the hearing was sent to the 
veteran's address of record; however, he did not report to 
the scheduled hearing.  The Board, then, finds that all due 
process has been satisfied with respect to the veteran's 
right to a hearing.  


FINDINGS OF FACT

1.  The veteran has a single service-connected disability: 
residuals of first and second degree burns on the left palm.  

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's service-
connected residual left palm disability requires the use of a 
prosthetic or orthopedic appliance that wears or tears his 
clothing, or that the veteran uses medication that causes 
irreparable damage to the veteran's outer garments.  


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
are not met.  38 U.S.C.A. § 1162 (West 2002 & Supp 2007); 38 
C.F.R. § 3.810 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

Review of the record reveals the RO has not provided the 
veteran with a letter informing him of the types of evidence 
needed to substantiate his claim and its duty to assist him 
in substantiating his claim under the VCAA.  However, the 
Board finds the essential fairness of the adjudication has 
not been affected by the notice defect because the veteran 
had actual knowledge of what was required to substantiate his 
claim for a clothing allowance.  In this regard, the Board 
notes that the veteran submitted written statements wherein 
he argued that his claim should be granted because he wears a 
brace on his left wrist/forearm that he believes will cause 
damage to his clothing.  The veteran has also argued that he 
uses a medicated ointment for his service-connected 
disability which he believes will cause damage to his 
clothing.  See March 2003 Notice of Disagreement; see also 
February 2005 VA Form 646 (Statement of Accredited 
Representative in Appealed Case).  The Board therefore finds 
that the veteran has had actual knowledge of the type of 
evidence needed to substantiate his claim sufficient to cure 
the notice defect in this case.  See Sanders, supra.  

With respect to VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim, the Board notes 
that the RO obtained VA outpatient treatment records dated 
from July to November 2002 and December 2005, and also 
obtained a medical opinion in January 2007 which addressed 
whether a clothing allowance should be granted in this case.

Based upon the foregoing, the Board finds the veteran has 
been afforded all due process with respect to the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
In addition, an August 2004 SOC and February 2007 SSOC 
provided him with yet an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Accordingly, we find that the veteran had actual knowledge of 
the types of evidence needed to substantiate his claim 
sufficient to cure the notice defect in this case and that VA 
has satisfied its duty in obtaining evidence pertinent to his 
claim under the VCAA.  Therefore, no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for benefits, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the veteran in proceeding with the 
present decision.  Since the claim herein is being denied, 
such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

The veteran has asserted that he is entitled to an annual 
clothing allowance because he wears a brace on his left 
wrist/forearm that he believes will ruin his long sleeve 
shirts and also uses a medicated ointment on his left hand 
that he believes will cause damage to his clothing.

A veteran is entitled to a clothing allowance if he: (1) 
because of a service-connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear out or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition due to a service connected disability that causes 
irreparable damage to the veteran's outer garments.  38 
U.S.C.A. § 1162 (West 2002 & Supp. 2007); 38 C.F.R. § 3.810 
(2007).

The veteran has a single service-connected disability, 
resulting from first and second degree burns on the left 
palm.  The evidence shows that, beginning in October 2002, 
the veteran's active outpatient medication list included a 
cream named Trolamine Salicylate, which he was to apply "to 
the affected area" every day.  The medication list does not 
indicate for what disability the ointment was prescribed, but 
review of the record shows that, in September 2002, the 
veteran began to complain of problems with his left hand.  
The evidence also shows the veteran was issued a volar wrist 
cock-up splint for daytime and night-time use for his left 
hand.  In September 2000, a VA physician recommended the 
veteran wean himself off the daytime splint but continue 
wearing the night-time splint to assist with positioning his 
hand.  After the veteran began to complain of problems with 
his left hand in September 2002, he was diagnosed with carpal 
tunnel syndrome and issued a left wrist splint for night-time 
use, and a request was submitted for a daytime left wrist 
splint.  See November 2002 VA outpatient treatment record.  

In January 2007, the Chief of the Prosthetics Treatment 
Center at the RO reviewed the veteran's claims file to 
determine whether the veteran's left hand brace and/or 
medicated ointment are used to treat his service-connected 
residual left palm disability and tend to wear or tear the 
veteran's clothing or cause irreparable damage to his outer 
garments.  With respect to the veteran's left hand splint, 
the VA examiner noted the veteran was provided with wrist 
splints for his left upper extremity in July 2002, November 
2002, and December 2005.  In this regard, the examiner noted 
that cock-up splints are intended to maintain anatomical 
alignment, reduce pressure on the wrist nerves, and restore 
normal feeling while preventing tingling and lack of 
sensitivity.  In this case, the VA examiner noted that the 
only residual of the veteran's service-connected residual 
left palm disability shown in the record is hypersensitivity 
or increased sensation in the left palm, which is the basis 
of the 10 percent disability rating assigned to that 
disability.  He noted, however, that the provisional 
diagnosis on each of the prosthetic prescriptions for the 
splints was carpal tunnel syndrome, and that a cock-up splint 
is contra-indicated for hypersensitivity.  

With respect to the medicated ointment the veteran uses, the 
VA examiner noted that Trolamine Salicylate is a water-based 
medication, and clinical direction given in the past 
indicates that water-based medications, unlike petroleum-
based medications, do not cause irreparable damage to 
clothing as the stains will come out during regular 
laundering.  The examiner noted the evidence does not 
identify the condition for which the Trolamine Salicylate was 
prescribed; however, it appears that identifying the 
condition is inconsequential as the medication is not 
recognized to cause damage to clothing.  

Based on the foregoing, the Board finds the preponderance of 
the evidence is against the veteran's claim for an annual 
clothing allowance.  In making this determination, the Board 
considers the January 2007 VA opinion to be the most 
competent and probative evidence of record, as it was based 
upon a review of the evidentiary record and provided by a 
properly designated individual knowledgeable in prosthetic 
devices.  As noted, the evidence does not show the veteran 
wears the left hand splint for his service-connected residual 
left palm disability; instead, the splint is shown to treat 
the veteran's carpal tunnel syndrome, which is not a service-
connected disability or shown to be associated with the 
veteran's service-connected residual left palm disability.  
In addition, the evidence does not show the veteran uses 
medication to treat his service-connected residual left palm 
disability which causes irreparable damage to his outer 
garments.  Even if the Board assumed the left hand splint was 
used for a service-connected disability and that Trolamine 
Salicylate was petroleum-based or known to cause damage to 
clothing, the Board finds probative that the veteran has not 
submitted any evidence which shows either the left hand 
splint and/or medication has actually caused irreparable 
damage to his clothing.  

In making this determination, the Board notes that the 
evidence shows the veteran was previously prescribed an 
ointment to treat his service-connected left palm burns.  In 
this regard, the Board notes that VA outpatient treatment 
records reflect the veteran had been complaining of pain in 
his left palm and, in September 2000, he was prescribed 
Betamethasone in Eucerin to apply to the affected area.  
However, in June 2001, the prescribed ointment was no longer 
listed on the veteran's active outpatient medication list, 
and there is no evidence of record which shows the veteran's 
previous prescription has been reactivated or that he uses 
any other medication to treat his service-connected left palm 
burns.  

In summary, the Board finds there is no competent evidence of 
record which shows that the veteran's service-connected left 
palm burn disability requires the use of a prosthetic or 
orthopedic appliance, including a wheelchair, that wears or 
tears his clothing, or that he uses a medication that causes 
irreparable damage to his outer garments.  In order to grant 
the benefit sought in this case, the pertinent regulation 
requires either that a medical report disclose that the 
veteran wears or uses certain prosthetic or orthopedic 
appliances that tend to wear or tear clothing because of such 
disability, that the Chief Medical Director or his designee 
certifies that because of such disability a prosthetic or 
orthopedic device is worn or used that tends to wear or tear 
on the veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition that is 
due to a service connected disability, irreparable damage is 
done to the veteran's outer garments.  38 C.F.R. § 3.810(a).  

In this case, the Chief of the Prosthetics department at the 
RO reviewed the pertinent evidence and determined that the 
evidence does not show that, because of the veteran's 
service-connected left hand scar disability, he wears or uses 
a prosthetic device or other orthopedic appliance which tends 
to wear out clothing, or that because of a service-connected 
skin condition, he uses a medication that causes irreparable 
damage to his outer garments.  There is no other competent 
evidence of record which contradicts the January 2007 VA 
opinion or otherwise establishes entitlement to the benefit 
sought.  As a result, the Board finds the veteran is not 
entitled to an annual clothing allowance, and the benefit-of-
the-doubt doctrine is not for application.  See Gilbert, 
supra.


ORDER

Entitlement to an annual clothing allowance is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


